Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant application is a CON of U.S. Application 16/069,487. In Applicant Arguments for U.S. Application 16/069,487, dated 10/14/2019, Applicant points out that the claims recite CDR variants of the parent CDRs (SEQ ID NO(s): 240-245). Applicant asserts that the specification discloses experimental data showing that said CDR variants are interchangeable with the parent CDRs. Applicant arguments were fully considered and deemed persuasive. Following a review of the specification, it appears that said CDR variants are affinity-matured variants of the parent CDRs, and therefore one skilled in the art would reasonably expect that antibodies comprising a combination of the recited parental CDRs and affinity-matured CDR variants would retain the ability to bind LAG-3. The recited CDR variants have also been searched and are free of the prior art, and as such the claims are deemed to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON B MOSELEY II/Examiner, Art Unit 1642